Title: To Alexander Hamilton from Charles Cotesworth Pinckney, [1–25 March 1800]
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



[Shepherdstown, Virginia, March 1–25, 1800]
(Confidential)
Dear Sr:
Be so good as to inform me if your general orders relative to rank of the 9th: of last September are means to operate within a Regiment, or whether they are only intended to decide the rank when officers of different Regiments meet together. Till I hear your determination, I shall confine them to the latter construction, because I remember we took a great deal of pains to arrange the internal Rank within the Regiments. The particular reason for my begging the favour of you to explain this matter is because Major Beal a most excellent officer of the 9th Regiment, and who, I well recollect we intended should have been Colonel of the Regiment, if Coll: Hall’s Friends had not said he would serve, (& who was appointed because he had been a good Colonel the last War), is likely I hear to lose that place, and that Major Hopkins under the construction made at the War office of your order, is to take it. Major Beal expressly stands as first Major in the copy of the nomination delivered me by Coll. Lear, & his name precedes Major Hopkin’s in the list sent me to the Southward from the War office. I do not know a better Major in the service than Major Beal; he has great military talents and is a very superior officer. I have had no opportunity yet of knowing the merit of Major Hopkins, as he has but lately arrived here; but his reputation for military Talents does not stand in comparison with Major Beals. He was a Captain in Baylor’s Regiment last War, & Brigr: Genl: Washington informs me, he considered him as one of the most indifferent officers in it. Coll. Watts who is also here coincides in opinion with him. With respects to Mrs. Hamilton I remain
Yrs truly

Charles Cotesworth Pinckney
Majr: Genl: Hamilton

 